         Case 1:19-cr-00725-JPO Document 119 Filed 09/17/20 Page 1 of 2


                                                       U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                        September 17, 2020

BY ECF
The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:        United States v. Lev Parnas, et al., S1 19 Cr. 725 (JPO)

Dear Judge Oetken:

       The Government respectfully submits this letter to inform the Court that a superseding
indictment was returned in the above-referenced case earlier today. The superseding indictment
makes certain changes to the existing campaign finance charges, as detailed below; adds two
counts based on the same conduct already charged in the original indictment; and adds a wire fraud
conspiracy charge against two of the defendants, Lev Parnas and David Correia, based on conduct
not previously charged in the original indictment. In particular, the superseding indictment:

              •   Streamlines certain factual allegations regarding the “Straw Donor Scheme”
                  charged in Count One;

              •   Adds David Correia to Counts Two and Three, which already charge Lev Parnas
                  and Igor Fruman with making false statements and falsifying records to obstruct
                  the administration of a matter within the jurisdiction of the Federal Election
                  Commission , in violation of 18 U.S.C. §§ 1001(a)(2), 1519, and 2;

              •   Based on substantially the same conduct giving rise to the “Foreign Donor Scheme”
                  already charged against all defendants in Count Four, adds two additional
                  substantive counts: Count Five (against Parnas, Fruman, and Correia), for soliciting
                  a foreign national to make donations and contributions in connection with federal
                  and state elections in violation of 52 U.S.C. §§ 30121 and 30109(d)(1)(A) & (D),
                  and 18 U.S.C. § 2, and Count Six (against Parnas, Fruman, and Kukushkin), for
                  making and aiding and abetting the making of donations and contributions by a
                  foreign national in connection with federal and state elections, in violation of 52
                  U.S.C. §§ 30121 and 30109(d)(1)(A), and 18 U.S.C. § 2); and
         Case 1:19-cr-00725-JPO Document 119 Filed 09/17/20 Page 2 of 2




 September 17, 2020
 Page 2

           •   Adds Count Seven, which charges Parnas and Correia with conspiracy to defraud
               multiple victims by inducing them to invest in their company, “Fraud Guarantee,”
               based on materially false and misleading representations, in violation of 18 U.S.C.
               § 1349. The superseding indictment also adds forfeiture allegations in relation to
               Count Seven.

        The Government does not anticipate that the superseding indictment will necessitate the
production of any additional discovery. However, the Government is continuing to make rolling
productions of discovery as it continues to unlock and access devices and review the contents of
those devices, and obtain evidence from other sources, among other things, and expects to make
its next production of discovery within the next 10 days, and a subsequent production consisting
principally of emails shortly thereafter. 1

        Finally, the Government will confer with defense counsel and update the Court with respect
to the parties’ proposal as to the defendants’ arraignment on the superseding indictment, and the
exclusion of time under the Speedy Trial Act.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney for the
                                                    Southern District of New York


                                                    By: /s
                                                        Rebekah Donaleski
                                                        Nicolas Roos
                                                        Douglas Zolkind
                                                        Assistant United States Attorneys
                                                        (212) 637-2423/2421/2418

cc: All counsel of record (via ECF)




   1
     On September 9, 2020, the Court granted the Government’s ex parte and sealed request for
an extension of the Rule 16(d) Order, which authorized the continued withholding or redaction
from discovery of certain materials related to an ongoing investigation based on good cause shown.
